Citation Nr: 0332613	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-13 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for a bilateral 
knee disorder.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




REMAND

On April 28, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  The veteran indicates that he 
received in-patient hospital treatment 
for depression in service.  Please 
contact the veteran and ask him to 
provide as much information as possible 
about the specific dates and places of 
treatment; including the name of the 
military hospital or clinic, if known, 
the location of the hospital or clinic, 
and the dates of treatment.

When the veteran responds, furnish this 
information in contacting the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, to request all 
available clinical records concerning the 
period of in-patient care identified.  If 
no such records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

2.  The record indicates that the veteran 
was treated for a back disorder at the 
Central Georgia Medical Center in Macon, 
Georgia, during the period of January 
1985 to December 1990.  Make arrangements 
to obtain hospital summaries, complete 
clinical records, and outpatient 
treatment records from that facility.

3.  Contact the appropriate State or 
Federal agency and obtain the veteran's 
service personnel records regarding his 
duty assignments, training, and the facts 
and circumstances pertaining to his 
discharge, including any psychiatric 
evaluation conducted in conjunction with 
his separation.  The desired records 
relate to active duty performed in the 
U.S. Army during the period of June 1978 
to January 1985.  If no such service 
personnel records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

4.  Obtain the veteran's medical records 
from the VA Medical Center in St. 
Petersburg, Florida, for any treatment 
for knee pain, back pain, or any 
psychiatric disorder during the period of 
January 1987 to the present.  Please 
obtain the following types of records: 
Outpatient treatment notes, discharge 
summaries, consultations, and imaging (X-
Ray, MRI, CT scan).

5.  Obtain the veteran's medical records 
from the VA Medical Center in Decatur, 
Georgia, for any treatment for knee pain, 
back pain, or any psychiatric disorder 
during the period of August 2001 to the 
present.  Please obtain the following 
types of records: Outpatient treatment 
notes, discharge summaries, 
consultations, and imaging (X-Ray, MRI, 
CT scan).

6.  After the development requested above 
has been completed to the extent 
possible, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination:  an orthopedic examination 
in order to determine the severity of his 
service-connected bilateral knee 
disability, and to obtain an opinion on 
whether his back disorder is 
etiologically related to an in-service 
injury or the knee disability.  The 
claims file should be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any 
a.  Regarding the knees, the 
examiner should conduct a thorough 
orthopedic examination of both knees and 
provide a diagnosis of any pathology 
found.  In examining the knees the 
examiner should document any limitation 
of motion, including any specific 
limitation of motion due to pain, 
expressed in terms of full extension 
being zero degrees.  The examiner should 
also describe any subluxation or 
instability, crepitance, or locking.  The 
examiner should also describe any 
functional loss pertaining to the knees, 
including the inability to perform normal 
working movements of the joints with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should also be asked to provide 
an opinion on whether the veteran's 
complaints of pain and any demonstrated 
limitation of function are supported by 
objective evidence of pathology.  The 
examiner should provide the complete 
rationale for that opinion.
b.  Regarding the back, the examiner 
should conduct an orthopedic examination 
of the back and provide a diagnosis of 
any pathology found.  The examiner should 
provide an opinion, based on the medical 
evidence of record and sound medical 
principles, and not on the veteran's 
reported history, on whether any 
currently diagnosed back disorder is 
etiologically related to an in-service 
injury, including parachute jumping.  The 
examiner should also provide an opinion 
on whether any currently diagnosed back 
disorder was caused or aggravated by the 
service-connected bilateral 
chondromalacia patellae of the knees.  
The examiner should provide the complete 
rationale for that opinion.

7.  After the development requested above 
has been completed to the extent 
possible, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination:  a psychiatric examination 
in order to determine whether any 
diagnosed psychiatric disorder is 
etiologically related to the service-
connected bilateral chondromalacia 
patellae.  The claims file should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.
The examiner should conduct a psychiatric 
evaluation and provide a diagnosis for 
any pathology found.  Based on the 
medical evidence of record and sound 
medical principles the examiner should 
also provide an opinion on whether the 
service-connected bilateral 
chondromalacia patellae caused or 
aggravated the psychiatric disorder.  The 
examiner should provide the complete 
rationale for that opinion.

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





